Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2009

Lawrence Wilder Sr. v. Michael Tittle
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2557




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Lawrence Wilder Sr. v. Michael Tittle" (2009). 2009 Decisions. Paper 1765.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1765


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-76                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-2557
                                      ___________

                         LAWRENCE VERLINE WILDER, Sr.,
                                                     Appellant

                                            v.

       MICHAEL TITTLE; JANICE TITTLE; MONIQUE CELESTE THOMAS
                 ____________________________________

                     On Appeal from the United States District Court
                                for the District of New Jersey
                                  (D.C. Civil No. 98-03811)
                     District Judge: Honorable Dennis M. Cavanaugh
                       ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 15, 2009
              Before: MCKEE, FISHER and CHAGARES, Circuit Judges

                             (Opinion filed: March 6, 2009)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Lawrence Verline Wilder, Sr., appeals from an order of the United States District

Court for the District of New Jersey denying his motion to reopen his case that had been

dismissed in 1999.
       Wilder filed the underlying action in 1998 in the District Court, and the docket

indicates that the presiding judge granted in forma pauperis status and dismissed his

complaint. Wilder appealed, and this Court affirmed in an opinion dated July 16, 1999.

On January 2, 2008, Wilder filed a motion to reopen his appeal, alleging that he was

unable to pursue his claim due to a disability.

       The District Court determined that Wilder had failed to establish why his case

should be reopened, and we agree. Wilder asserts that he was unable to pursue his claim,

but that is not so because he completed an appeal before this Court. Nor does he explain

why he should be allowed to relitigate claims that were previously considered by both the

District Court and this Court.

       Accordingly, Wilder’s appeal presents no substantial question, and we will

summarily affirm. Wilder’s motion for appointment of counsel is denied.




                                              2